Order entered June 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00260-CR

                             GARY DON JENNINGS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F10-71278-K

                                             ORDER
       The Court has received five volumes of the reporter’s record in this appeal, including the

Master Index and hearings conducted in March, April, May and July, 2011. The Court has not

received the reporter’s record of the January 22, 2013 hearing at which appellant’s guilt was

adjudicated. In her April 29, 2013 extension request, court reporter Janice Garrett indicated that

this hearing was recorded by court reporter Akilah Welborn, and that Ms. Garrett was successful

in contacting her one time about the record but thereafter had not been able to contact Ms.

Welborn again regarding the record. Other than Ms. Garrett in her extension request, neither Ms.

Welborn nor any other court reporter has communicated with this Court regarding the record of

the January 22, 2013 adjudication hearing.
        Accordingly, we ORDER the trial court to make findings regarding whether the record

of the January 22, 2013 adjudication hearing. Pursuant to Texas Rule of Appellate Procedure

34.6(f), the trial court shall specifically determine the following:

       Whether appellant timely requested the reporter’s record.

       The name of the court reporter who recorded the January 22, 2013 adjudication hearing.

       Whether the notes of the January 22, 2013 hearing are available and can be transcribed.
        If the notes are available and can be transcribed, the trial court shall determine the date by
        which that record will be filed.

       If the notes are not available or cannot be transcribed, the trial court shall determine
        whether appellant is at fault for the loss or destruction of the notes and whether the
        parties can agree on a substituted record.

        We ORDER the trial court to transmit a record containing its written findings of fact, any

orders, and any supporting documentation to this Court within THIRTY DAYS of the date of

this order.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.


                                                       /s/     DAVID EVANS
                                                               JUSTICE